Name: Commission Regulation (EEC) No 3290/92 of 12 November 1992 fixing the export refunds on milk and milk products and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/34 Official Journal of the European Communities 13. 11 . 92 COMMISSION REGULATION (EEC) No 3290/92 of 12 November 1992 fixing the export refunds on milk and milk products and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 0, and in particular Article 17 (4) thereof, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regu ­ lation (EEC) No 1344/86 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68, exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 3(1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas, in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products ^5), as last amended by Regulation (EEC) No 2767/90 (% the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; whereas, for products falling within CN codes ex 0402 99 11 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for the other products con ­ taining added sugar falling within CN codes 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for (') OJ No L 148, 28 . 6. 1968, p . 13. « OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 155, 3 . 7. 1968, p. 1 . b) OJ No L 119, 8 . 5. 1986, p. 36. O OJ No L 184, 29. 7. 1968, p. 10. h OJ No L 267, 29. 9 . 1990, p. 14. 13 . 11 . 92 Official Journal of the European Communities No L 327/35 the products listed in Article 1 (1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 61 /92 (2); Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account ; Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation ; Whereas Council Regulation (EEC) No 1432/92 (9), as amended by Regulation (EEC) No 201 5/92 (10), prohibits trade between the Community and the Republics of Serbia and Montenegro ; whereas this prohibition does not apply to certain situations as given in the limitative enumeration laid down in Articles 2 and 3 ; whereas this should be taken into account when refunds are fixed ; whereas, moreover, so as not to penalize the charitable organizations which have continued to supply humanita ­ rian aid despite the abolition of refunds on 12 June 1992, this new measure should be applied retrospectively ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 (3), as last amended by Regula ­ tion (EEC) No 2205/90 (4),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; HAS ADOPTED THIS REGULATION : Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 150 per 100 kilograms ; Whereas Commission Regulation (EEC) No 896/84 {% as last amended by Regulation (EEC) No 222/88 (*), laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas Commission Regulation (EEC) No 3846/87 f), as last amended by Regulation (EEC) No 2785/92 (8), esta ­ blished the combined nomenclature applicable to export refunds for agricultural products ; Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. 2. There shall be no refunds for exports to Zone E for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309 . Article 2 Footnote (n) in Sector 10 of the Annex to Regulation (EEC) No 3846/87 reads as follows : '(") The refund on frozen condensed milk is the same as that on products in subheadings 0402 91 or 0402 99 .' Whereas, in accordance with current tariff classification rules, frozen condensed milk is considered to be a solid product for which the refund granted is higher than that applicable to normal condensed milk ; whereas the refund applicable to the product should consequently be speci ­ fied and Sector 10 of the Annex to Regulation (EEC) No 3846/87 should be adjusted accordingly ; Article 3 This Regulation shall enter into force on 13 November 1992. (') OJ No L 177, 1 . 7. 1981 , p . 4. 0 OJ No L 6, 11 . 1 . 1992, p. 19 . 0 OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 91 , 1 . 4. 1984, p. 71 . $ OJ No L 28, 1 . 2. 1988, p. 1 . 0 OJ No L 366, 24. 12. 1987, p. 1 . (8) OJ No L 281 , 25. 9. 1992, p. 16. 0 OJ No L 151 , 3 . 6. 1992, p. 4. H OJ No L 205, 22. 7. 1992, p. 2. No L 327/36 Official Journal of the European Communities 13. 11 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1992. For the Commission Ray MAC SHARRY Member of the Commission 13. 11 . 92 Official Journal of the European Communities No L 327/37 ANNEX to the Commission Regulation of 12 November 1992 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (**) 0401 10 10 000 6,36 0401 10 90 000 6,36 0401 20 11 100 6,36 0401 20 11 500 9,61 0401 20 19 100 6,36 0401 20 19 500 9,61 0401 20 91 100 12,65 0401 20 91 500 14,67 0401 20 99 100 12,65 0401 20 99 500 14,67 0401 30 11 100 18,72 0401 30 11 400 28,65 0401 30 11 700 42,84 0401 30 19 100 18,72 0401 30 19 400 28,65 0401 30 19 700 42,84 0401 30 31 100 50,94 0401 30 31 400 79,31 0401 30 31 700 87,41 0401 30 39 100 50,94 0401 30 39 400 79,31 0401 30 39 700 87,41 0401 30 91 100 99,57 0401 30 91 400 146,17 0401 30 91 700 170,49 0401 30 99 100 99,57 0401 30 99 400 146,17 0401 30 99 700 170,49 040210 11 000 65,00 0402 10 19 000 65,00 0402 10 91 000 0,6500 0402 10 99 000 0,6500 0402 21 11 200 65,00 0402 21 1 1 300 99,72 0402 21 11 500 106,00 0402 21 11 900 115,00 0402 21 17 000 65,00 0402 21 19 300 99,72 0402 21 19 500 106,00 0402 21 19 900 115,00 0402 21 91 100 115,96 0402 21 91 200 116,87 0402 21 91 300 118,53 0402 21 91 400 128,15 0402 21 91 500 131,43 0402 21 91 600 143,96 0402 21 91 700 151,51 0402 21 91 900 159,88 0402 21 99 100 115,96 0402 21 99 200 116,87 0402 21 99 300 118,53 0402 21 99 400 128,15 0402 21 99 500 131,43 0402 21 99 600 143,96 0402 21 99 700 151,51 0402 2199 900 159,88 No L 327/38 Official Journal of the European Communities 13. 11 . 92 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (*") 0402 29 15 200 0,6500 0402 29 15 300 0,9972 0402 29 15 500 1,0600 0402 29 15 900 1,1500 0402 29 19 200 0,6500 0402 29 19 300 0,9972 0402 29 19 500 1,0600 0402 29 19 900 1,1500 0402 29 91 100 1,1596 0402 29 91 500 1,2815 0402 29 99 100 1,1596 0402 29 99 500 1,2815 0402 91 11 110 6,36 0402 91 11 120 12,65 0402 91 11 310 19,53 0402 91 1 1 350 24,42 0402 91 1 1 370 30,28 0402 91 19 110 636 0402 91 19 120 12,65 0402 91 19 310 19,53 0402 91 19 350 24,42 0402 91 19 370 30,28 0402 91 31 100 24,60 0402 91 31 300 35,78 0402 91 39 100 24,60 0402 91 39 300 35,78 0402 91 51 000 28,65 0402 91 59 000 28,65 0402 91 91 000 99,57 0402 91 99 000 99,57 0402 99 11 110 0,0636 0402 99 11 130 0,1265 0402 99 11 150 0,1967 0402 99 11 310 22,53 0402 99 11 330 27,52 0402 99 11 350 37,32 0402 99 19 110 0,0636 0402 99 19 130 0,1265 0402 99 19 150 0,1967 0402 99 19 310 22,53 0402 99 19 330 27,52 040299 19 350 37,32 0402 99 31 110 0,2663 0402 99 31 150 38,94 0402 99 31 300 0,5094 0402 99 31 500 0,8741 0402 99 39 110 0,2663 0402 99 39 150 38,94 0402 99 39 300 0,5094 0402 99 39 500 0,8741 0402 99 91 000 0,9957 0402 99 99 000 0,9957 0403 10 02 000  0403 10 04 200  0403 10 04 300  0403 10 04 500  0403 10 04 900  0403 10 06 000  0403 10 12 000  0403 10 14 200  0403 10 14 300  13 . 11 . 92 Official Journal of the European Communities No L 327/39 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (") 0403 10 14 500  0403 10 14 900  0403 10 16 000  0403 10 22100 6,36 0403 10 22 300 9,61 0403 10 24 000 12,65 0403 10 26 000 18,72 0403 10 32100 0,0636 0403 10 32 300 0,0961 0403 10 34 000 0,1265 0403 10 36 000 0,1872 0403 90 11 000 65,00 0403 90 13 200 65,00 0403 90 13 300 99,72 0403 90 13 500 106,00 0403 90 13 900 115,00 0403 90 19 000 115,96 0403 90 31 000 0,6500 0403 90 33 200 0,6500 0403 90 33 300 0,9972 0403 90 33 500 1,0600 0403 90 33 900 1,1500 0403 90 39 000 0,1596 0403 90 51 100 6,36 0403 90 51 300 9,61 0403 90 53 000 12,65 0403 90 59 110 18,72 0403 90 59 140 28,65 0403 90 59 170 42,84 0403 90 59 310 50,94 0403 90 59 340 79,31 0403 90 59 370 87,41 0403 90 59 510 99,57 0403 90 59 540 146,17 0403 90 59 570 170,49 0403 90 61 100 0,0636 0403 90 61 300 0,0961 0403 90 63 000 0,1265 0403 90 69 000 0,1872 0404 90 11 100 65,00 0404 90 11 910 6,36 0404 90 11 950 19,53 0404 90 13 120 65,00 0404 90 13 130 99,72 0404 90 13 140 106,00 0404 90 13 150 115,00 0404 90 13 911 6,36 0404 90 13 913 12,65 0404 90 13 915 18,72 0404 90 13 917 28,65 040490 13 919 42,84 0404 90 13 931 19,53 0404 90 13 933 24,42 0404 90 13 935 30,28 0404 90 13 937 35,78 0404 90 13 939 37,44 0404 90 19 110 115,96 0404 90 19 115 116,87 0404 90 19 120 118,53 0404 90 19 130 128,15 0404 90 19 135 131,43 No L 327/40 Official Journal of the European Communities 13. 11 . 92 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (**) 0404 90 19 150 143,96 0404 90 19 160 151,51 0404 90 19 180 159,88 0404 90 19 900  0404 90 31 100 65,00 0404 90 31 910 6,36 0404 90 31 950 19,53 0404 90 33 120 65,00 0404 90 33 130 99,72 0404 90 33 140 106,00 0404 90 33 150 115,00 0404 90 33 91 1 6,36 0404 90 33 913 12,65 0404 90 33 915 18,72 0404 90 33 917 28,65 0404 90 33 919 42,84 0404 90 33 931 19,53 0404 90 33 933 24,42 0404 90 33 935 30,28 0404 90 33 937 35,78 0404 90 33 939 37,44 0404 90 39 110 115,96 0404 90 39 115 116,87 0404 90 39 120 118,53 0404 90 39 130 128,15 0404 90 39 150 131,43 0404 90 39 900  0404 90 51 100 0,6500 0404 90 51 910 0,0636 0404 90 51 950 22,53 0404 90 53 110 0,6500 0404 90 53 130 0,9972 0404 90 53 150 1,0600 0404 90 53 170 1,1500 0404 90 53 911 0,0636 0404 90 53 913 0,1265 0404 90 53 915 0,1872 0404 90 53 917 0,2865 0404 90 53 919 0,4284 0404 90 53 931 22,53 0404 90 53 933 27,52 0404 90 53 935 37,32 0404 90 53 937 38,94 0404 90 53 939  0404 90 59 130 1,1596 0404 90 59 150 1,2815 0404 90 59 930 0,6107 0404 90 59 950 0,8741 0404 90 59 990 0,9957 0404 90 91 100 0,6500 0404 90 91 910 0,0636 0404 90 91 950 22,53 0404 90 93 110 0,6500 0404 90 93 130 0,9972 0404 90 93 150 1,0600 13 . 11 . 92 Official Journal of the European Communities No L 327/41 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*), Amount of refund ("*) 0404 90 93 170 1,1500 0404 90 93 911 0,0636 0404 90 93 913 0,1265 0404 90 93 915 0,1872 0404 90 93 917 0,2865 0404 90 93 919 0,4284 0404 90 93 931 22,53 0404 90 93 933 27,52 0404 90 93 935 37,32 0404 90 93 937 38,94 0404 90 93 939  0404 90 99 130 1,1596 0404 90 99 150 1,2815 0404 90 99 930 0,6107 0404 90 99 950 0,8741 0404 90 99 990 0,9957 0405 00 10 100  0405 00 10 200 133,07 0405 00 10 300 167,41 0405 00 10 500 171,71 0405 00 10 700 176,00 0405 00 90 100 176,00 0405 00 90 900 226,00 0406 10 20 100  0406 10 20 200  040610 20 210  0406 10 20 230 028  032  400 39,03 404  w 47,97 0406 10 20 290 028  032  400 39,03 404  w 47,97 0406 10 20 610 028 13,50 032 13,50 036  038  400 87,23 404  89,49 0406 10 20 620 028 20,00 . 032 20,00 036  038 __ 400 96,18 404  98,13 0406 10 20 630 028 24,00 032 24,00 036  038  400 109,31 404  110,79 No L 327/42 Official Journal of the European Communities 13 . 11 . 92 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (") 0406 10 20 640 028  032  036  038  400 130,00 404  w 130,00 0406 10 20 650 028 27,50 032 27,50 036  038  400 65,00 404  135,35 0406 10 20 660  0406 10 20 810 028  032  036  038  400 21,46 404  21,06 0406 10 20 830 028  032  036  038  400 37,62 404  w 35,97 0406 10 20 850 028  032  036  038  400 45,81 404  w 43,62 0406 10 20 870  0406 10 20 900  0406 10 80 000  0406 20 90 100  0406 20 90 913 028  032  400 87,74 404  - 84,94 0406 20 90 915 028  032  400 116,99 404  w 113,25 0406 20 90 917 028  032  400 124,30 404  120,33 13. 11 . 92 Official Journal of the European Communities No L 327/43 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (") 0406 20 90 919 028  032  400 138,92 404  134,49 0406 20 90 990  0406 30 10 100  0406 30 10 150 028  032  036  038  400 20,03 404  22,83 0406 30 10 200 028  032  036  038  400 43,52 404  48,68 0406 30 10 250 028  032  036  038  400 43,52 404  48,68 0406 30 10 300 028  032  036  038  400 63,88 404  71,42 0406 30 10 350 028  032  036  038  400 43,52 404  48,68 0406 30 10 400 028  032  036  038  400 63,88 404  71,42 0406 30 10 450 028  032  036  038  400 93,03 404  103,95 No L 327/44 Official Journal of the European Communities 13. 11 . 92 (in ECU/100 kg net weight unless otherwise indicated.) Product code Destination (*) Amount of refund (") 0406 30 10 500  0406 30 10 550 028  032  036  038  400 43,52 404 20,00 48,68 0406 30 10 600 028  032  036  038  400 63,88 404 28,00 71,42 0406 30 10 650 028  032  036  038  400 93,03 404  103,95 0406 30 10 700 028  032  036  038  400 93,03 404  103,95 0406 30 10 750 028  032  036  038  400 113,54 404  126,87 0406 30 10 800 028  032  036  038  400 113,54 404  126,87 0406 30 10 900  0406 30 31 100  0406 30 31 300 028  032  036  038  400 20,03 404  22,83 13. 11 . 92 Official Journal of the European Communities No L 327/45 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (**) 0406 30 31 500 028  032  036  038  400 43,52 404  48,68 0406 30 31 710 028  032  036  038  400 43,52 404  48,68 0406 30 31 730 028  032  036  038  400 63,88 404  71,42 0406 30 31 910 028  032  036  038  400 43,52 404  48,68 0406 30 31 930 028  032  036  038  400 63,88 404  71,42 0406 30 31 950 028  032  036  038  400 93,03 404  103,95 0406 30 39 100  0406 30 39 300 028  032  036  038  400 43,52 404 20,00 48,68 Official Journal of the European CommunitiesNo L 327/46 13. 11 . 92 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (") 0406 30 39 500 028  032  036  038  400 63,88 404 28,00 71,42 0406 30 39 700 028  032  036  038  400 93,03 404  103,95 0406 30 39 930 028  032  036  038  400 93,03 404  103,95 0406 30 39 950 028  032  036 .  038  400 113,54 404  126,87 0406 30 90 000 028  032  036  038  400 113,54 404  126,87 0406 40 00 100  0406 40 00 900 028  032  038  400 120,00 404  126,51 0406 90 13 000 028  032  036  038  400 130,00 404  159,34 Official Journal of the European Communities13 . 11 . 92 No L 327/47 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund ("") 0406 90 15 100 028  032  036  038  400 130,00 404  159,34 0406 90 15 900  0406 90 17 100 028  032  036  038  400 130,00 404  159.34 0406 90 17 900  0406 90 21 100  0406 90 21 900 028  032  036  038  400 130,00 404  151,68 0406 90 23 100  0406 90 23 900 028  032  036  o 038  400 65,00 404  135.35 0406 90 25 100  0406 90 25 900 028  032  036  038  400 65,00 404  135,35 0406 90 27 100  0406 90 27 900 028  032  036  038  400 56,14 404  114,71 No L 327/48 Official Journal of the European Communities 13. 11 . 92 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund (") 0406 90 31 111  0406 90 31 119 028  032  036  038 15,00 400 62,48 404 16,00 89,96 0406 90 31 151 028  032  036  038  400 58,40 404 14,96 83,83 0406 90 31 159  0406 90 31 900  04Q6 90 33 1 1 1  0406 90 33 119 028  032  036  038 15,00 400 62,48 404 16,00 89,96 0406 90 33 151 028  032  036  038  400 58,40 404 14,96 83,83 0406 90 33 159  0406 90 33 911  p4Q6 90 33 919 028  032  036  038 15,00 400 62,48 404 16,00 89,96 0406 90 33 951 028  032  036  038  400 58,40 404 14,96 83,83 13 . 11 . 92 Official Journal of the European Communities No L 327/49 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (**) 0406 90 33 959  0406 90 35110  0406 90 35 190 028  032  036 42,66 400 160,00 404 90,00 158,54 0406 90 35 910  0406 90 35 990 028  032  036  038  400 130,00 404  130,00 0406 90 61 000 028  032  036 90,00 400 190,00 404 140,00 185,00 0406 90 63 100 028  032  036 105,03 400 220,00 404 160,00 *** 212,12 0406 90 63 900 028  032  036 70,00 400 150,00 404 80,00 165,00 0406 90 69 100  0406 90 69 910 028  032  036 70,00 400 150,00 404 80,00 165,00 0406 90 69 990  0406 90 73 100  0406 90 73 900 028  032  036 42,66 400 160,00 404 120,00 151,00 0406 90 75 100  0406 90 75 900 028  032  036  400 65,00 404  125,96 No L 327/50 Official Journal of the European Communities 13 . 11 . 92 (in ECU/100 ke net weight unless otherwise indicated) Product code Destination (*) Amount of refund (*") 0406 90 77 100 028 24,00 032 24,00 036  038  400 58,77 404  110,79 0406 90 77 300 028  032  036  038  400 65,00 404  135,35 0406 90 77 500 028  032  036  038  400 75,00 404  135,35 0406 90 79 100  0406 90 79 900 028  032  036  038  400 56,14 404  114,71 0406 90 81 100  0406 90 81 900 028  032  036  038  400 130,00 404  130,00 0406 90 85 100  0406 90 85 910 028  032  036 42,67 400 160,00 404 90,00 158,54 0406 90 85 991 028  032  036  038  400 130,00 404  130,00 No L 327/513. 11 . 92 Official Journal of the European Communities (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (") 0406 90 85 995 028 27,50 032 27,50 036  038  400 65,00 404  135,35 0406 90 85 999  0406 90 89 100 028 13,50 032 13,50 036  038  400 89,49 404  89,49 0406 90 89 200 028 20,00 032 20,00 036  038  400 96,18 404  98,13 0406 90 89 300 028 24,00 032 24,00 036  038  400 109,31 404  110,79 0406 90 89 910  , 0406 90 89 951 028  032  036 42,66 400 160,00 404 90,00 151,00 0406 90 89 959 028  032  036  038  400 130,00 404  130,00 0406 90 89 971 028 27,50 032 27,50 036  038  400 74,00 404  135,35 Official Journal of the European Communities 13 . 11 . 92No L 327/52 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund (**) 0406 90 89 972 028  032  400 39,03 404  47,97 0406 90 89 979 028 27,50 032 27,50 036  038  400 74,00 404  135,35 0406 90 89 990 ,  0406 90 93 000  0406 90 99 000  2309 10 15 010  2309 10 15 100  2309 10 15 200 1,50 2309 10 15 300 2,00 2309 10 15 400 2,50 2309 10 15 500 3,00 2309 10 15 700 3,50 2309 10 15 900  2309 10 19 010  2309 10 19 100  2309 10 19 200 1,50 2309 10 19 300 2,00 2309 10 19 400 2,50 2309 10 19 500 3,00 2309 10 19 600 3,50 2309 10 19 700 3,75 2309 10 19 800 4,00 2309 10 19 900  2309 10 70 010  2309 10 70 100 19,50 2309 10 70 200 26,00 2309 10 70 300 32,50 2309 10 70 500 39,00 2309 10 70 600 45,50 2309 10 70 700 52,00 2309 10 70 800 57,20 2309 10 70 900  2309 90 35 010  2309 90 35 100  2309 90 35 200 1,50 2309 90 35 300 2,00 2309 90 35 400 2,50 2309 90 35 500 3,00 2309 90 35 700 3,50 2309 90 35 900  2309 90 39 010  2309 90 39 100  13. 11 . 92 Official Journal of the European Communities No L 327/53 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund (**) 2309 90 39 200 1,50 2309 90 39 300 2,00 2309 90 39 400 2,50 2309 90 39 500 3,00 2309 90 39 600 3,50 2309 90 39 700 3,75 2309 90 39 800 4,00 2309 90 39 900  2309 90 70 010  2309 90 70 100 19,50 2309 90 70 200 26,00 2309 90 70 300 32,50 2309 90 70 500 39,00 2309 90 70 600 45,50 2309 90 70 700 52,00 2309 90 70 800 57,20 2309 90 70 900  (") The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 3518/91 . For destinations other than those indicated for each 'product code , the amount of the refund applying is indi ­ cated by Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (") Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.